Case 2:20-cv-05526-SVW-SHK Document 79 Filed 04/19/21 Page 1 of 1 Page ID #:752

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. 2:20-cv-005526-SVW-SHK                                            Date: April 19, 2021
  Title      Athena Cosmetics, Inc. v. AMN Distribution Inc,. et al.



  Present: The Honorable: Shashi H. Kewalramani, United States Magistrate Judge
            D. Castellanos                                               MS TEAMS
                   Deputy Clerk                                    Court Reporter / Recorder

          Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                  Michael Harris                                       David Voss


  Proceedings:           ORDER RE: DISCOVERY STATUS CONFERENCE

           At the request of the parties, the Court held a discovery conference. Attorney Michael
  Harris appeared on behalf of Plaintiff. Attorney David Voss appeared on behalf of Defendants.
  Following discussion between the Court and the parties, the Court reviewed the submissions
  provided by the parties regarding Federal Rule of Civil Procedure 5, and determines that
  discovery was not properly served, for the reasons stated on the record. With respect to the
  initial disclosures, such are due as required under the Federal Rules as to Plaintiff and Defendant
  AMN Distribution, Inc.

          IT IS SO ORDERED.




                                                                                           : 10 mins
                                                                   Initials of Preparer   DC




  CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
